Appeal by the defendant from a judgment of the Supreme Court, Bangs County *878(Mangano, Jr., J.), rendered October 4, 2007, convicting him of criminal possession of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowing or voluntary because the court failed to elicit from him a waiver of his right to a ruling on his pending motion to suppress evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v LeGrady, 50 AD3d 1059 [2008]; People v Ramsey, 49 AD3d 565 [2008]; People v Herdt, 45 AD3d 698 [2007]) and, in any event, is refuted by the record (see People v Boston, 30 AD3d 211 [2006]; People v Kenrick, 233 AD2d 528 [1996]).
The defendant’s remaining contentions are without merit. Mastro, J.P, Fisher, Florio, Garni and Eng, JJ., concur.